DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabska (US 20150217608).
Claim 10;
Rabska teaches extending a portion of a primary leg 34 partially enclosed within a portion of an outer housing 78; fixing the length of the primary leg partially enclosed within a portion of the outer housing with at least one bolt 90 in mechanical communication with at least on nut holder 98 located within an interior portion of the primary leg (Fig. 12); and, extending a portion of a secondary leg 38 partially enclosed within a portion of the primary leg (Fig. 12); and, fixing a length of the secondary leg partially enclosed within a portion of the primary leg with at least one bolt 90 in mechanical communication with at least one nut holder 98 located within the interior portion of the primary leg. (¶0012); 
Claim 11;
Rabska teaches  12Attorney Docket No.: 237.00012NON-PROVISIONAL PATENTfixing the length of the secondary leg partially enclosed within a portion of the primary leg with at least one bolt in mechanical communication with a slidable collar and at least one nut attached to at least one nut holder located within the interior portion of the primary leg. (¶0051, Lines 1-5);
Claim 12;
Rabska teaches fixing the length of the secondary leg partially enclosed within a portion of the primary leg with at least one bolt in mechanical communication with a slidable collar and at least one nut attached to a nut holder located within the interior portion of the secondary leg. (¶0051, Lines 1-10); 
Claim 13;
Rabska teaches attaching the outer housing to a trailer gooseneck.  (¶0044, Lines 1-5); 
Claim 14;
Rabska teaches attaching a trailer coupler attached to an end of the secondary leg. (¶0047, Lines 1-5; Fig. 16); 
Claim 15;
 Rabska teaches attaching the adjustable telecoupler to a vehicle trailer coupler hitch receiver. (Fig. 1)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rabska (US 20150217608) in view of Lara (US 6234509).
Claim 1;
Rabska teaches an outer housing 78; a primary leg 34 partially enclosed within a portion of the outer housing; a secondary leg 38 partially enclosed within a portion of the primary leg (Fig. 2); and, a collar (¶0050 – 78 considered to act as a collar when more than one is provided) slidably disposed around and surrounding a portion of the secondary leg (Fig. 2 & 12, 78 – considered slidable when unfastened); wherein a trailer coupler attached to an end of the secondary leg. (Fig. 16); a nut holder 98 attached to an interior sidewall portion of the secondary leg. (Fig. 12); wherein the outer housing is secured to a trailer gooseneck. (Fig. 1); at least one bolt 90 is used to secure the outer housing and primary leg partially enclosed within a portion of the outer housing in a fixed position. (Fig. 2 & 12); wherein at least one bolt is inserted through at least one bolt hole 62 in the collar used to secure the primary leg and secondary leg partially enclosed within a portion of the primary leg in a fixed position. (Fig. 2); wherein the nut holder includes at least one threaded nut 94; Rabska does not teach a cap at one end of the outer housing.  
Lara teaches an end cap (Fig 4, 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the end cap of Lara with the trailer device of Rabska to provide for a cover to shield telescopic components. This would provided for the obvious benefit of reduced corrosion or oxidation on loaded members. (Rabska, ¶0042, Lines 6-9)
Claim 2;
 	Rabska as modified teaches a trailer coupler attached to an end of the secondary leg. (Fig. 1)
 Claim 4;
Rabska as modified teaches a nut holder attached to an interior sidewall portion of the secondary leg. (Fig. 4)
Claim 5;
Rabska as modified teaches a slidable collar surrounding a portion of the secondary leg. (Fig. 2 & 12, 78)
Claim 6;
Rabska as modified teaches the outer housing is secured to a trailer gooseneck. (Fig. 1)
Claim 7;
Rabska as modified teaches at least one bolt is used to secure the outer housing and primary leg partially enclosed within a portion of the outer housing in a fixed position. (90)
Claim 8;
Rabska as modified teaches at least one bolt is inserted through at least one bolt hole in the collar used to secure the primary leg and secondary leg partially enclosed within a portion of the primary leg in a fixed position. (Fig. 2)
Claim 9;
Rabska as modified teaches the nut holder includes at least one threaded nut 90/94

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rabska (US 20150217608) in view of Lara (US 6234509) and in further view of Smith (US 4169611)
Rabska as modified teaches a nut holder 98 with attached to an interior sidewall portion (Fig. 5). Rabska does not teach a nut holder 98 with attached to an interior sidewall portion of the primary leg.
Smith teaches a nut holder (Fig. 2, 24) with attached to an interior sidewall portion 12 of the primary leg of a telescopic trailer device. (Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the nut holder of Smith with the trailer coupler Rabska as modified with the end cap of Lara to allow for the retention of trailer components. Such an addition would provide for the obvious safety benefit while towing and to help prevent disconnection under load. (Smith, Col. 2, Lines 5-10)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of trailer connection devices is listed on the PTO-892 for reference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611